Citation Nr: 1646099	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  15-23 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

The propriety of the reduction, effective July 1, 2015, of the combined evaluation of the Veteran's service-connected right upper extremity disabilities from 90 percent to 80 percent.


REPRESENTATION

Appellant represented by:	James McElfresh, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1951 to May 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Janesville, Wisconsin.  The RO in Salt Lake City, Utah, issued an August 2014 rating decision that proposed a reduction.  The Salt Lake City RO has jurisdiction of this matter.

In September 2016, the Veteran and his witness provided testimony at a hearing before the undersigned which was held at the RO.  The claims file contains a transcript of the hearing.  After the hearing, the Veteran's representative submitted additional argument, along with evidence.

The Veteran, at the September 2016 Board hearing, entered a clear and formal waiver of his right to have his case remanded to the RO for review of the additional evidence to include additional private treatment records associated with the claims file since the most recent statement of the case (SOC).  The Board may proceed to the merits.  See 38 C.F.R. § 20.1304(c).

The issue of entitlement to a total disability rating based on total and permanent disability under 38 C.F.R. § 3.340 has been raised by the record in numerous correspondence from the Veteran's agent.  Also, the issue of clear and unmistakable error in prior rating decisions was raised by the record in September 2011, April 2012 and August 2013 statements (relating to award of dependency allowance) and a September 2016 formal claim (temporary 100 percent rating for wrist disability), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).
FINDINGS OF FACT

1.  In a July 2014 rating decision, VA granted entitlement to service connection for right upper extremity disabilities, and assigned a combined 90 percent rating, effective May 19, 2014.
 
2. In an August 2014 rating decision, the RO proposed to reduce the 90 percent combined rating for right upper extremity disabilities to 80 percent based on clear and unmistakable error in the July 2014 rating decision. 

3. In a March 2015 rating decision, the RO reduced the combined rating for the Veteran's right upper extremity disabilities to 80 percent, effective July 1, 2015.

4.  The Veteran's service-connected right upper extremity disabilities affect the Veteran's arm below the point of insertion of the deltoid (specifically, at the elbow and below).


CONCLUSION OF LAW

The RO's decision to reduce the combined 90 percent rating for the Veteran's service-connected right upper extremity disabilities, effective July 1, 2015, was proper, and restoration of the combined 90 percent rating is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.321, 4.68, 4.71a, Diagnostic Code (DC) 5122 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Rating Reduction

The Veteran is currently service-connected for the following right upper extremity disabilities:  status post fusion right wrist with ankylosis and degenerative joint disease (70 percent), distal ulnar neuropathy (40 percent), degenerative osteoarthritis of the right elbow (20 percent), scar (non-compensable).  Under the combined ratings table, the total rating for these disabilities is 86 percent which rounds up to 90 percent.  38 C.F.R. § 4.25.  The RO assigned a 90 percent rating in July 2014.  However, as discussed below, the RO has reduced the combined rating to 80 percent, effective July 1, 2015, pursuant to VA's Amputation Rule.  See March 2015 Rating Decision.

The Board recognizes and sympathizes with the Veteran's struggles with his service-connected right upper extremity disabilities.  As will be discussed in detail, the issue in this case is primarily one of law, not of facts.  Therefore, where there is any reasonable doubt, the Board has resolved the factual issues regarding severity of the conditions in the Veteran's favor.  The Board also acknowledges the disappointment and financial consequences of a reduction in benefits.  However, as explained below, a regulatory provision specifically prohibited the assignment of the combined 90 percent rating, so the assignment of that rating was a legal error.  38 C.F.R. §§ 3.105(a) and 4.68.  Given the facts of this case, the law does not permit a combined rating in excess of 90 percent for right upper extremity disabilities.

With respect to the reduction of the combined rating assigned for right upper extremity disabilities to 80 percent, the RO procedurally complied with 38 C.F.R. § 3.105 regarding notice to the Veteran of the proposed rating reduction and the implementation of that reduction as addressed in the Duties to Notify and Assist section below.

The next question is whether the reduction was proper based on the evidence of record.  Here, the August 2014 proposed reduction was based on clear and unmistakable error (CUE) on the part of VA in assigning a combined rating for upper right extremity disabilities in excess of the maximum combined rating permitted for upper extremity disabilities.  Importantly, the reduction is not based on any alleged improvement in or re-evaluation of the Veteran's disabilities.  In other words, the reduction was not based on medical evidence, but on a legal bar to the previously assigned rating.

Clear and unmistakable error (CUE) is "a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  38 C.F.R. § 20.1403 (2016).  The Court has established a three-prong test to determine whether there is CUE in an RO decision: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory-regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  See Damrel v. Brown, 6 Vet.App. 242, 245 (1994); 38 C.F.R. § 20.1403; Russell v. Principi, 3 Vet.App. 310, 314 (1992) (en banc).  

In this case, the CUE involves the indisputably improper application of regulatory provisions as they existed at the time of the July 2014 rating decision.  Each prong of the CUE standard is met and will be discussed in more detail below.  In addition, some procedural safeguards are applicable where correction of CUE results in a rating reduction.  Those standards are discussed in the section on VA's Duties to Notify and Assist.

With respect to the reduction, the Veteran should understand that VA has not determined that the Veteran's condition improved or that any of the individually assigned ratings were not warranted.  In fact, the Board concludes that each service-connected right upper extremity disability warrants the rating assigned by the RO in the July 2014 and prior rating decisions.  The Board has reviewed the evidence produced by the Veteran which indicates that his service-connected disabilities cause significant impairments in the functioning of his right hand.  See, e.g., January 2016 Private Orthopedic Note ("unable to lift objects", "difficulty grasping onto objects", "burning sensation", "wrist motion is negligible [and] painful", severe "muscle wasting", and "severe ulnar neuropathy at the right elbow").  The Board agrees with the Veteran that the evidence does not show any improvement in his condition.  The assigned individual ratings were not, and are not here, reduced.

However, the "Amputation Rule" limits the combined rating that may be assigned for individually rated disabilities of a single extremity.  38 C.F.R. § 4.68.  The Amputation Rule states:

The combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  For example, the combined evaluations for disabilities below the knee shall not exceed the 40 percent evaluation, diagnostic code 5165.  This 40 percent rating may be further combined with evaluation for disabilities above the knee but not to exceed the above the knee amputation elective level.  Painful neuroma of a stump after amputation shall be assigned the evaluation for the elective site of reamputation.

The extremity involved in this matter is the right upper extremity.  Therefore, the diagnostic codes (DCs) pertinent to applying the Amputation Rule are DCs 5120 to 5125.  38 C.F.R. § 4.71a.  The Veteran is right-handed, so the rating for the "Major" extremity will be used.  See June 2014 VA Examination.  DCs 5123 to 5125 all apply to the hand and forearm, i.e. below the elbow.  Because the elbow is involved, the diagnostic codes relating to below the elbow amputation are not appropriate to use as the maximum in this case.  See, e.g., January 2016 Private Orthopedic Note (noting neuropathy beginning at elbow); June 2014 VA Examination (discussing symptoms and conditions from the elbow and below).  However, the medical evidence does not indicate any involvement above the elbow.  Therefore, DC 5122 (amputation below the insertion of the deltoid) is applicable.

Diagnostic Code 5122 provides for an 80 percent disability rating in the case of an amputation of an upper extremity above the elbow but below the insertion of the deltoid.  38 C.F.R. § 4.71a, DC 5122.  Consequently, the maximum available combined schedular rating that may be assigned for the service-connected disabilities affecting the Veteran's right elbow, forearm, wrist, and hand is 80 percent under DC 5122.  See 38 C.F.R. § 4.68.

Although the individual ratings of the Veteran's right upper extremity disabilities were appropriate and combine to 90 percent under the combined ratings table (38 C.F.R. § 4.25), the RO's assignment of a 90 percent combined rating violated the Amputation Rule.  See 38 C.F.R. § 4.68.  Even assuming the disabilities should be assigned higher individual schedular ratings, the maximum available combined rating is 80 percent.

An 80 percent rating is the highest combined rating that may be assigned for service-connected right upper extremity disabilities under VA regulations, and therefore no higher rating is warranted or available. 38 C.F.R. §§  4.68, 4.71a, DC 5164.  In making this determination, the Board has given the Veteran the benefit of every doubt, including accepting (for purposes of this decision) his statements regarding the severe functional impairments caused by his right upper extremity disabilities.  Gilbert, 1 Vet.App. at 53-56.  However, the Amputation Rule dictates the outcome of this matter, rather than any weighing of the medical evidence or comparison with particular rating criteria.  See 38 C.F.R. § 4.68; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim must be terminated or denied as without legal merit).

As discussed in the Introduction, the Veteran has raised the issue of entitlement to a total disability rating under 38 C.F.R. § 3.340.  That claim has not been adjudicated by the AOJ, so will not be decided by the Board at this time.  Instead, it will be referred to the AOJ for any appropriate development and initial adjudication.

Because the maximum allowable combined rating for the Veteran's right upper extremity disabilities is 80 percent, the reduction was proper and the Veteran's claim is denied.  (In making this determination, the Board notes that the Veteran is already assigned special monthly compensation based on loss of use of his right hand.  See July 2013 Rating Decision.)

Duties to Notify and Assist

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In September 2016, the Veteran had a hearing before the undersigned VLJ in which he provided testimony and argument on the issues currently on appeal.  The undersigned VLJ specifically addressed the legal criteria relevant to the Veteran's claims and asked questions as to the existence of evidence that would help the Veteran's claim.  Neither the Appellant, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, the Veteran's 90 percent disability rating for right upper extremity disabilities was reduced in the March 2015 rating decision.  Reductions are subject to particular notice requirements discussed below.  Where the RO proposes to reduce a currently assigned evaluation and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  Further, the beneficiary must be notified of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence.  38 C.F.R. § 3.105(e).  The beneficiary must also be notified that he has an opportunity for a predetermination hearing, provided that a request for such a hearing is received by VA within 30 days.  38 C.F.R. § 3.105(i).  Unless a hearing is requested, if additional evidence is not received within the 60-day period, final rating action will be taken, and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The August 2014 rating decision and the accompanying letter provided the required notice regarding the proposed reduction allowing for a period of 60 days for the Veteran to request a hearing and submit additional evidence.  The Veteran did not request a hearing.  Accordingly, VA's duty to notify, including the duty outlined by 38 C.F.R. § 3.105(e), has been satisfied.

VA also must comply with additional procedural and evidentiary safeguards when a veteran's rating is reduced.  Where a disability evaluation has continued at the same level for less than five years, that analysis is conducted under 38 C.F.R. § 3.344(c).  Here, the Veteran's 90 percent combined disability rating was awarded in July 2014, and was reduced effective July 1, 2015, less than five years later.  The procedural safeguards set forth in 38 C.F.R. § 3.344(a) and (b) are not applicable to ratings which have been in effect for less than five years.  See Lehman v. Derwinski, 1 Vet. App. 339 (1991).

There are additional requirements for reductions in the evaluation for disabilities that address the sort of medical evidence required and the standards to be followed in evaluating the evidence in light of the full medical history.  See, e.g., 38 C.F.R. §§ 3.344(c), 4.1, 4.2, 4.10, and 4.13; Brown v. Brown, 5 Vet. App. 413, 420-421 (1993).  The record contains the medical evidence, including the June 2014 VA examination, required by these regulatory provisions.  In any event, the requirements relating to medical evidence are not pertinent to this case because the determinative issue is legal, not medical.

The Board finds that VA has complied with all notice requirements and procedural safeguards applicable to ratings reductions.

VA also satisfied its duty to obtain a medical examination.  VA has provided the Veteran with multiple examinations to evaluate his service-connected right upper extremity disabilities, including but not limited to a recent examination in June 2014 in connection with his claim for increase.  The examination was adequate as the VA examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Board notes that the law, rather than the medical evidence, determined the outcome of this matter, so any inadequacy in the examinations could not be prejudicial to the Veteran.

In any case, the Board does not find merit in the arguments put forward by the Veteran regarding the alleged inadequacy of the June 2014 examination.

First, the Veteran argues that, because the examiner did not order diagnostic imaging and did not have recent diagnostic imaging (e.g. x-rays) available for review, the exam was incomplete.  See, e.g., September 2016 Board Hearing Tr. at 4-5.  The purpose of the examination was to evaluate the severity of the Veteran's disabilities.  The Board is mindful that the question at issue involves the proper conduct of a medical examination where the examiner has some discretion in the manner it is conducted and, obviously, a medical professional is better placed than lay persons, including members of the Board, to determine which diagnostic tests are necessary.  See, e.g., Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (cautioning the Board against substituting its medical judgment for that of a medical professional without "point[ing] to a medical basis other than the panel's own unsubstantiated opinion"); see also Miley v. Principi, 366 F.3d 1343, 1346-47 (Fed.Cir. 2004) ("The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."); Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed.Cir. 2008) (applying the presumption of regularity to VA examinations); Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed.Cir. 2011).  Moreover, the Veteran has not alleged that any further testing would have revealed that the disabilities affect his right upper extremity at a higher anatomical location and all the medical evidence (including the private medical evidence submitted by the Veteran) establishes the that the Veteran's disabilities affect his right upper extremity beginning at the elbow.  See, e.g., January 2016 Private Orthopedic Note ("unable to lift objects", "difficulty grasping onto objects", "burning sensation", "wrist motion is negligible [and] painful", severe "muscle wasting" in hand, and "severe ulnar neuropathy at the right elbow").

Second, the Veteran has argued that the exam is inadequate because the examiner was a nurse practitioner rather than a physician specialist.  The Court has held that a nurse practitioner "fits squarely into the requirement" of 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet.App. 563, 569 (2007).   Moreover, there is no evidence of record tending to rebut the presumption that VA properly chose a person qualified to provide a medical opinion.  See Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir. 2013); Wise v. Shinseki, 26 Vet.App. 517, 525 (2014).

The Board finds that the VA examination was adequate and provides sufficient medical evidence to decide the Veteran's claim.  See Stefl, 21 Vet.App. at 123-24.  This is particularly so where, as here, the Veteran has been awarded the maximum combined schedular rating allowed under law for his right upper extremity disabilities.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the claims on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

The reduction in the rating assigned for right upper extremities disabilities to 80 percent from 90 percent was appropriate, and the appeal is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


